

SonicWALL, Inc.
DISTRIBUTION AGREEMENT




SonicWALL, Inc. ("SonicWALL") and Alternative Technology, Inc. ("Distributor")
agree to the terms and conditions of this Distribution Agreement ("Agreement").
The Agreement authorizes Distributor to acquire Products from SonicWALL,
identified in the then-current SonicWALL Price List, and market them directly to
Resellers.


SonicWALL manufactures and sells Products, some of which may include third party
products licensed to SonicWALL.


1.     DEFINITIONS


a.  
"Distributor" is a business entity which markets and distributes Products
acquired directly from SonicWALL.

b.  
"Defined Area" means countries listed in attachment A, and shall further
specifically exclude any countries prohibited by U.S. Government restrictions.

c.  
"Products" mean the current and future versions of SonicWALL's products as
identified in the then-current edition of the SonicWALL Price List, which is
hereby incorporated into this Agreement by reference that are made available to
Distributor under the terms and conditions of this Agreement. Products covered
by this agreement are listed in attachment A.

d.  
"Point of Sale Report" means a report provided by Distributor to SonicWALL which
is in a SonicWALL approved format, and which includes, (i) the submitter name.
(ii) the "ship to" destination zip code, other applicable postal identification
code and "ship to" company name, (iii) the part number (iv) the quantity sold
and (v) the date sold, (vi) the current inventory on hand and backlog by part
number.

e.  
"Agreement" is used to describe this set of covenants, promises, understandings,
obligations, price lists, and other named documents, as may be added from time
to time.

f.  
"Confidential Information" means the information and materials which are marked
by SonicWALL or orally described as confidential or proprietary, and any trade
secrets or know-how disclosed to the Distributor as a result of and under the
terms and conditions of this Agreement.



2.    APPOINTMENT. Distributor shall have the non-exclusive right to purchase
the Products identified in Attachment A for marketing and resale to resellers
within the Defined Area.


3.    TERM OF AGREEMENT. This term of this Agreement is for a period of one (1)
year, unless terminated earlier as provided in the Agreement, and will commence
on the date it is executed by an authorized SonicWALL signatory and will
automatically renew in twelve (12) month increments. The acceptance of any
purchase order by SonicWALL after the termination date will be construed as
extending the Agreement on a month-to month basis, with month-to-month Agreement
subject to termination at any time by either party upon thirty (30) days' prior
written notice.


4.    PRODUCTS AND PRICES

 
1

--------------------------------------------------------------------------------

 
 
a.  
Eligible Products.  Distributor may market the Products identified in Attachment
A. SonicWALL reserves the right at any time to make changes or modifications to
any Products, including those which are required (i) for security, or (ii) to
facilitate performance in accordance with specifications.

b.  
Prices.  The prices at which Distributor may acquire the Products are listed on
the appropriate and then-current SonicWALL price list, which may be subject to
discount as per Attachment A. SonicWALL reserves the right to add or withdraw
Products from its price lists. Price changes will become effective thirty (30)
days after being issued, or will become effective as indicated on the
notification of price change. Orders requesting delivery after the effective
date of a price increase will be charged at the increased price. In the event of
a price decrease, all inventory acquired by Distributor from SonicWALL before
the price decrease and not yet sold or under a contract for sale will be granted
price protection. The difference between the price existing immediately prior to
the decrease, less any prior credits, and the new price will be credited to
Distributor account. Price protection will not be granted in the case of a
temporary price decrease or a special promotion.

c.  
Taxes.  Prices are exclusive of all applicable taxes. Distributor agrees to pay
all taxes associated with the marketing, sublicensing and delivery of the
Products ordered, including but not limited to sales, use, excise, added value
and similar taxes and all customs, duties or governmental impositions, but
excluding taxes on SonicWALL's net income.



5.    MARKETING, END USER SATISFACTION AND SUPPORT


a.  
Use of SonicWALL Marks, Trade Names.  For purposes of this Agreement Marks shall
mean all trademarks, service marks, logos, designations and insignias of
SonicWALL and/or any third party licenser to SonicWALL. Marks, Trade Names and
Patents shall mean collectively those of SonicWALL and any third party licenser
to SonicWALL. Distributor is authorized to use the SonicWALL Marks applicable to
the Products under this Agreement, but only in accordance with SonicWALL
policies and only during this Agreement term. Distributor is not authorized to
use any SonicWALL Trade Names without prior written consent of SonicWALL. Upon
expiration or termination of this Agreement, Distributor agrees to cease all
display, advertising, and use of any and all SonicWALL Trade Names and Marks.
Distributor warrants that all identifying signs, literature, logos or other
evidence linking Distributor and SonicWALL shall be removed, returned to
SonicWALL at SonicWALL's expense, or destroyed upon termination of this
Agreement. Distributor further agrees not to alter, erase or overprint any
notice provided by SonicWALL and not to attach any additional Marks without the
prior written consent of SonicWALL or affix any SonicWALL Marks to any
non-SonicWALL Product. Distributor hereby recognizes SonicWALL's ownership and
title of all Marks, Trade Names and Patents and goodwill attaching to the Marks,
Trade Names and Patents. Distributor will act consistently with these rights and
act to preserve them in the course of marketing and sales of the Products.
Distributor agrees that any goodwill which accrues because of Distributor's use
of the Trade Names and/or Marks will become SonicWALL's property. Distributor
agrees not to contest SonicWALL's Marks or Trade Names, or make application for
registration of any SonicWALL Marks or Trade Names without SonicWALL's prior
written consent. Distributor agrees not to use, employ or attempt to register
any Trademarks or Trade Names which are confusingly similar to SonicWALL's Marks
or Trade Names.


 
2

--------------------------------------------------------------------------------

 

b.  
Sales and Support.  Distributor agrees that it will make maximum application of
its resources to promote the distribution and sale of the applicable Products.
Distributor's efforts to promote, sell, and support the Products shall include,
but shall not be limited to:



o  
Marketing Products in activities approved by SonicWALL in writing prior to the
activity, informing existing customers and potential customers regarding
Products, assisting and counseling customers in the selection and use of
Products; and reporting to SonicWALL promptly and in writing all suspected and
actual problems with any product;

o  
Distributor shall send monthly SonicWALL format Point Of Sale and inventory
reports to SonicWALL detailing, by Product model, part number, quantity,
customer zip code, other applicable postal identification code and customer
name, date of shipment, and quantity of on-hand inventory;

o  
Retain all Shipment Reports for five years after the date of sale, and assist
SonicWALL, upon request, in tracing a product to a sub-Distributor or reseller,
in order to distribute critical product information, locate a product for safety
reasons, or discover unauthorized marketing or infringing acts;

o  
Conduct business in a manner which reflects favorably at all times on the
Products, goodwill, and reputation of SonicWALL.



6.    MARKET DEVELOPMENT FUNDS (MDF)


SONICWALL shall provide Market Development Funds ("MDF") equal to 3% of
Distributor's net purchases from SONICWALL. The amount of MDF available shall be
calculated on a quarterly basis and can be used for marketing activities in the
Defined Area by the Distributor. Distributor must get written approval from
SONICWALL for any marketing activity expenditure, which will be paid for with
MDF. Payment with MDF by SONICWALL to Distributor shall be in a form of a credit
note applied to Preferred Partner's account. MDF accrued in one calendar quarter
must be used within 1 year of the end of the quarter in which it was earned; any
remaining MDF shall expire thereafter.


7.    PLACING ORDERS &TERMS OF PAYMENT


a.  
Financial Information & Credit.  At SonicWALL's request, Distributor agrees to
provide such information and evidence of financial security as reasonably
required by SonicWALL for the purpose of the Distributor's establishing and/or
maintaining an open account with SonicWALL. SonicWALL reserves the right to
require, as a condition for accepting any order or shipping any Product to
Distributor, prepayment or a letter of credit or similar instrument confirming
by such bank or other institution as SonicWALL, in its sole discretion, may deem
acceptable to assure payment on behalf of Distributor. SonicWALL reserves the
right to set the credit limit at any level deemed prudent and may increase or
decrease the line of credit at any time, at its sole discretion. Payment terms
are NET 30 days from date of invoice, in U.S.Dollars. Invoices not paid when due
shall accrue interest, at the rate of 1.5% per month or the maximum rate allowed
by law, whichever is less. All Products ordered in excess of the credit limit
shall be paid for in a method acceptable to SonicWALL in advance of shipment.
Repeated or persistent late payments are sufficient cause for: (1) forfeiture of
any discounts earned or granted under this agreement; (2) the revocation of
credit terms with SonicWALL; (3) termination of this agreement between the
distributor and SonicWALL, such action being solely the right of SonicWALL; (4)
or any combination of the foregoing, as SonicWALL sees fit to apply or exercise.


 
3

--------------------------------------------------------------------------------

 

b.  
Acceptance of Orders.  All orders shall be subject to acceptance in writing by
SonicWALL at its principal place(s) of business and shall not be binding until
the earlier of such acceptance or shipment, and, in the case of acceptance by
shipment, only as to the portion of the order actually shipped. Should orders
for Products exceed SonicWALL's available inventory, SonicWALL may allocate
available inventory and make shipment on a basis SonicWALL deems equitable,
without liability on account of the method of allocation chosen or its
implementation.

c.  
Cancellation of Orders.  Except for orders for special configurations, orders
accepted by SonicWALL may be canceled without penalty by giving written notice
of cancellation to SonicWALL at least five (5) days prior to the scheduled
shipment date. Orders canceled less than five (5) days prior to the scheduled
shipment date may be subject to a cancellation payment of fifteen percent (15%)
of the invoice value of the canceled order. In no event may any order or any
portion of an order be canceled after shipment.

d.  
Product Availability.  SonicWALL will use reasonable efforts to fill orders for
Products and meet requests for shipment dates, subject to product availability
and consistent with SonicWALL production and supply schedules. However,
SonicWALL will not be liable for any damages to Distributor or to any third
party for failure to fill any orders or for any delay in delivery or error in
filling any orders for any reason whatsoever. SonicWALL will ship products,
unless otherwise agreed in writing, to Distributor designated locations.
Distributor may change the designated locations at any time prior to the
estimated shipment date. SonicWALL may not be able to honor a notice, however,
unless it is in writing and received at least fifteen (15) days prior to the
estimated shipment date. The right to change Distributor designated locations
does not include any right to drop ship to customer sites.

e.  
Delivery.  All orders will be F.O.B. SonicWALL facilities. All freight,
insurance, and other shipping expenses, as well as any special packing expenses,
shall be paid by Distributor. SonicWALL will ship Products to Distributor
designated location unless otherwise stated. Shipment to locations other than
Distributor designated locations will be handled on a case-by-case basis and may
incur a special handling fee. The Products will be shipped to the Distributor
PREPAY AND ADD via the most practical route as determined by SonicWALL
considering freight costs and the required date of delivery unless specific,
written routing instructions are received by SonicWALL five (5) days prior to
shipment.

f.  
Title & Risk of Loss.  Title to the Products, exclusive of the rights retained
under this Agreement in Marks, Patents, Copyrights, Trade Names, Trade secrets
and intellectual property, and all risk of loss shall pass to Distributor upon
shipment to Distributor or delivery to the common carrier. SonicWALL will have
no liability for the choice of carrier, delays in transit or loss of goods in
transit.

g.  
Invoice Disputes.  Distributor agrees to give SonicWALL written notice of any
dispute concerning any invoice issued by SonicWALL within thirty (30) days from
the date of the invoice, or SonicWALL may conclusively presume the invoice to be
accurate.



8.     RETURNS


 
4

--------------------------------------------------------------------------------

 

a.  
Defective Products/Dead on Arrival (DOA).  Distributor shall have the right to
return to SONICWALL for Return Credit any DOA product that is returned to
Distributor within thirty (30) days after the initial delivery date to
Distributor's customer. Distributor shall bear all costs of shipping and risk of
loss of DOA and in-warranty products to SONICWALL's location.

b.  
Obsolete or Outdated Product.  Distributor shall have the right to return the
Return Credit all products that become obsolete that have been in Distributor's
inventory for less than 90 days. Distributor shall bear all costs of shipping
and risk of loss products to SONICWALL's location.

c.  
Stock Balance.  Distributor may return overstocked inventory once per quarter.
Returns must be no greater than 10% of the net quarterly purchases for the
preceding quarter. Products returned must be unused, undamaged, sealed in their
original packages and in merchantable condition. An offsetting Purchaser Order
must accompany the Stock Balance Return request. Distributor shall bear all
costs of shipping and risk of loss of products returned to SONICWALL’s location.

d.  
Return Materials Authorization (RMA) Number.  Distributor must request and
obtain an RMA number from SONICWALL before returning any product. Any product
received by SONICWALL without an RMA number shall be returned to Distributor at
Distributor's cost.



9.     INTELLECTUAL PROPERTY RIGHTS & INDEMNIFICATION


a.  
Software.  When marketing software acquired under this Agreement, Distributor
agrees to exercise its best efforts (but no less than reasonable efforts) to
ensure that each reseller and/or end user receiving the software through
Distributor understands, and agrees to be bound by the applicable Product
Software License Agreement which accompanies the software. For purposes of this
Agreement, "software" includes firmware and software stored in ROMs. Distributor
agrees to be bound by the applicable Software License Agreement with respect to
all Software put to Distributor's internal use.

b.  
Indemnification.  SonicWALL agrees to indemnify, defend, and hold Distributor
harmless from any and all damages, liabilities, costs and expenses incurred by
Distributor as a result of any claim, judgment or adjudication against it which
provides that the Products, Trade Names or the Marks, appropriately used by
Distributor in connection with marketing the Products, infringe any U.S.
trademark, U.S. copyright or U.S. patent of any third party, provided: (i)
Distributor promptly notifies SonicWALL in writing of the claim: and (ii)
Distributor agrees that SonicWALL shall have the sole control of the defense of
any action and all negotiations for settlement and compromise.

c.  
Actual or Potential Infringement.  Should the Products, or the operation of the
Products, become, or in SonicWALL's opinion be likely to become, the subject of
infringement of any U.S. trademark, U.S. copyright or U.S. patent, SonicWALL, at
its option and expense, will either procure for Distributor the right to
continue using the Products, replace or modify them so that they become
non-infringing, or grant a credit for the Products.

d.  
Disclaimer.  The above states the entire liability of SonicWALL with respect to
infringement of patents, copyrights, trademarks or any other form of
intellectual property right by any product supplied by SonicWALL.


 
5

--------------------------------------------------------------------------------

 

e.  
Proprietary Nature of Products & Ownership.  No title to or ownership of
software acquired under this Agreement or proprietary technology in hardware
acquired under this Agreement is transferred to Distributor. Notwithstanding any
provision of this Agreement to the contrary, SonicWALL or the licenser through
which SonicWALL obtained the rights to distribute the Products, or any portion
thereof, owns and retains all title and ownership of all intellectual property
rights in the Products, including all software, firmware, software master
diskettes, copies of software, documentation and related materials which are
acquired, produced or shipped by SonicWALL under this Agreement, and all
modifications to and derivative works from software acquired under this
Agreement made by Distributor, SonicWALL, or any third party. SonicWALL does not
transfer any portion of such title and ownership, or any of the associated
goodwill to Distributor, and this Agreement shall not be construed to grant
Distributor any right or license, whether by implication, estoppel or otherwise,
except as expressly provided. Distributor agrees to bound by and observe the
proprietary nature of the Products acquired under this Agreement and to take
appropriate action by instruction or agreement with its employees, agents,
contractors and sublicensees who are permitted access to the Products to fulfill
such obligations under this Agreement. Except as set forth in this Agreement, or
as may be permitted in writing by SonicWALL, Distributor shall not provide
SonicWALL supplied Products or any part or copies of such Products to any third
party without the prior written consent of SonicWALL.

f.  
Product Tampering.  Distributor will not de-compile, reverse engineer, reverse
compile, modify or perform any similar type of operation on any software,
firmware or hardware acquired under this Agreement, without the prior written
consent of SonicWALL. Any such works are derivative works and as such are the
sole and exclusive property of SonicWALL or its licenser.

g.  
Injunctive Relief.  SonicWALL will be irreparably harmed by a violation of
Section 9a., e., or f., of this Agreement, will have no adequate remedy at law,
and will be entitled to injunctive relief.

h.  
Confidential Information.  The parties agree that any Confidential Information
provided under this Agreement shall be held and maintained in strict confidence.
Each party agrees to protect the confidentiality of such information in a manner
consistent with the way a reasonable person would protect similar Confidential
Information. Confidential information means the information and materials
noticed or marked by either party as confidential and proprietary.

i.  
Infringement by Third Party.  In the event Distributor becomes aware of any
infringement or potential infringement of SonicWALL's intellectual property
rights by a third party, Distributor agrees to promptly report such infringement
or potential infringement to SonicWALL. In such case, Distributor agrees to
assist SonicWALL in any reasonable way in investigating and/or enforcing
SonicWALL's rights against such infringing party in exchange for payment by
SonicWALL of Distributor's reasonable out-of-pocket expenses.



10.     WARRANTIES


a.  
Statement of Limited Warranty.  SonicWALL and its licensers provide warranties
for hardware in the Statement of Limited Warranty which accompanies all hardware
products and warranties for software in the Software License Agreement which
accompanies the software included in the Product. Each SonicWALL and its
licensers' Statement of Limited Warranty and each Software License Agreement
distributed with the Products are incorporated into this Agreement by reference.
SonicWALL extends the applicable warranties through Distributor to resellers and
end users. Distributor is responsible to provide, or cause to be provided, a
copy of the applicable Statement of Limited Warranty or Software License
Agreement to resellers and/or end users for their review at the time of
installation or delivery.


 
6

--------------------------------------------------------------------------------

 

b.  
Warranty Representations.  Distributor is not authorized to make any warranty
commitment on SonicWALL's behalf, whether written or oral, other than those
contained in the applicable Statement of Limited Warranty or Software License
Agreement. SonicWALL may authorize Distributor to market Products for which
warranty service is provided by 1) Distributor, 2) SonicWALL, 3) a SonicWALL
selected third party, or 4) some combination of these providers of warranty
service.



11.     Limitation of Warranties.  The warranties described in the applicable
SonicWALL Statement of Limited Warranty or Software License Agreement and
section 7 above are in lieu of all other warranties, express or implied,
including, but not limited to, the implied warranties of merchantability and
fitness for a particular purpose.


12.     Limitation of Remedies.  SonicWALL's entire liability and Distributor's
exclusive remedy for any claims concerning this agreement and products acquired
under this agreement are set forth in this section. Notwithstanding anything to
the contrary in this agreement, neither party shall be liable to the other party
for any indirect, incidental, or consequential damages (including lost profits)
sustained or incurred in connection with this agreement and the Products that
are subject to this agreement regardless of the form of action and whether or
not such damages are foreseeable.


a.  
Hardware.  In all situations involving performance or non-performance of
hardware acquired under this Agreement, Distributor's remedy is return for full
credit of the hardware, adjustment or repair of the hardware or replacement
parts of the hardware by SonicWALL. If, after repeated efforts, SonicWALL is
unable to place the hardware in good working order, all as warranted,
Distributor will be entitled to recover direct damages to the limits set forth
in this Section. For any other claim concerning performance or non-performance
by SonicWALL in any way related to, or arising from, this Agreement, or any
purchase order under this Agreement, Distributor will be entitled to recover
actual damages to the limits set forth in this Section.

b.  
Software.  SonicWALL's liability and Distributor's exclusive remedy for software
acquired under this Agreement are set forth in the applicable Software License
Agreement. The Software License Agreement in effect at the time when the event
occurs which causes the damage.

c.  
Aggregate Liability.  SonicWALL's liability for direct damages to Distributor
for any cause whatsoever, under Section 9(b) above or as otherwise stated
herein, and regardless of the form of action, will be limited to the price, less
discount, of the product that caused the damages or gave rise to the cause of
action. This limitation does not apply to the payment of claims by Distributor
for personal injury or damage to real property or tangible personal property
caused by SonicWALL's negligence.



13.   DEFAULT/TERMINATION


 
7

--------------------------------------------------------------------------------

 

a.  
Default.  In addition to any other rights or remedies which may be available at
law or in equity, either party may terminate this Agreement upon an event of
default by the other party. Events of default include: (i) if either party fails
to observe any term or condition under this Agreement and such failure continues
for thirty (30) days following receipt of written notice from the other party;
(ii) If Distributor is acquired by or comes under the control of different
ownership, is dissolved, or is involved in a reorganization; (iii) If
Distributor is not paying its debts as they become due, becomes insolvent, files
or has filed against it a petition (or other document) under any Bankruptcy Law
or similar law, makes a general assignment or trust mortgage for the benefit of
creditors, or if a receiver, trustee, custodian or similar agent is appointed or
takes possession of any of Distributor's property or business.

b.  
Termination for Convenience.  Either party may terminate this Agreement solely
for convenience upon thirty (30) days prior written notice.

c.  
Effect of Termination on Obligations. Termination of this Agreement shall not
affect any pre-termination obligations of either party under this Agreement and
any such termination is without prejudice to the enforcement of any undischarged
obligations existing at the time of termination. Notwithstanding the above, in
the event SonicWALL terminates this Agreement for default all charges accrued by
Distributor will become immediately due and payable. Regardless of any other
provision of this Agreement, SonicWALL will not by reason of the termination of
this Agreement be liable for compensation, reimbursement, or damages on account
of the loss of prospective profits on anticipated sales, or on account of
expenditures, investments, leases, or commitments in connection with
Distributor's business or goodwill, or otherwise.



14.    GENERAL PROVISIONS


a.  
Force Majeure.  If either party shall be prevented from performing any portion
of this Agreement (except the payment of money) by causes beyond its control,
including without limitation, labor disputes, civil commotion, war, governmental
regulations or controls, casualty, inability to obtain materials or services, or
acts of God, such party shall be excused from performance for the period of the
delay and for a reasonable time thereafter.

b.  
Survivor of Terms.  The provisions of this Agreement which by their nature
extend beyond the termination of this Agreement will survive and remain in
effect until all obligations are satisfied.

c.  
Waiver.  No waiver of any right or remedy on one occasion by either party shall
be deemed a waiver of such right or remedy on any other occasion.

d.  
Superior Agreement.  This Agreement shall not be supplemented or modified by any
course of dealing or usage of trade. Variance from or addition to the terms and
conditions of this Agreement in any purchase order or other written notification
from Distributor will be, of no effect whatsoever.

e.  
Assignment.  This Agreement is not assignable by Distributor, in whole or in
part, without SonicWALL's prior written consent, which shall not be unreasonably
withheld. Any attempted assignment without such written consent shall be null
and void.

f.  
Notice.  All notices required under this Agreement (except those relating to
product pricing, changes and upgrades) shall be deemed effective when received
and made in writing by either (i) registered mail, (ii) certified mail, return
receipt requested, or (iii) overnight mail, appropriately directed to the
attention of the party executing this Agreement or that person's successor.


 
8

--------------------------------------------------------------------------------

 

g.  
Severability.  If any term, provision, or condition of this Agreement is held
invalid or unenforceable for any reason, the remainder of the provisions will
continue in full force and effect as if this Agreement had been executed with
the invalid portion eliminated. The parties further agree to substitute for the
invalid provision a valid provision which most closely approximates the intent
and economic effect of the invalid provision.

h.  
Independent Contractors.  Each party acknowledges that both parties to this
Agreement are independent contractors and that it will not, except in accordance
with this Agreement, and represent itself as an agent or legal representative of
the other.

i.  
Government Approval.  Distributor shall obtain all approvals and handle all
filings required by the national and local governments within the Defined Area
with respect to the performance of this Agreement and the sale of the Products
in the Defined Area, including, without limitation, any notification to any Fair
Trade Commission required under law.

j.  
Export Compliance.  The rights and obligations of Distributor shall be subject
to such United States laws and regulations as shall from time to time govern the
license and delivery of technology abroad by persons subject to the jurisdiction
of the United States, including the Export Administration Act of 1979, and the
Export Administration regulations issued by the Department of Commerce,
International Trade Administration, Office of Export Administration. Distributor
shall certify that it shall not, directly or indirectly, export or re-export or
transship the Products or any parts or copies thereof in such manner as to
violate such laws and regulations in effect from time to time. Distributor shall
indemnify and hold harmless SonicWALL from and against any and all losses,
claims, and expenses incurred by SonicWALL as a result of breach of
Distributor's obligations under this Sectionl4(j).

k.  
Attorney's Fees.  Each party agrees to pay the other's attorney's fees and costs
of litigation if the original party, for any cause whatsoever, brings suit
against the other party and the other party is finally adjudicated not to have
liability.

l.  
Records Examination.  Distributor agrees to allow SonicWALL to examine its
records to determine compliance or noncompliance with the Agreement. Any
examination will be at the expense of SonicWALL and will be solely for the
purpose of ensuring compliance with the Agreement. Any examination will be
conducted only by an authorized representative of SonicWALL, and will occur
during regular business hours at Distributor's offices and will not interfere
unreasonably with Distributor's business activities. Examinations will be made
no more frequently than quarterly, and SonicWALL will give Distributor ten (10)
days written notice of the date of the examination and the name of the SonicWALL
authorized representative who will be conducting the examination. All
information obtained by the SonicWALL authorized representative conducting the
audit will be maintained confidential by the representative. The examiner will
give Distributor and SonicWALL an examination report containing only the
information necessary to indicate compliance or non-compliance with the
Agreement.

m.  
Jurisdiction.  This Agreement shall be governed by the laws of the State of
Utah, and any dispute shall be adjudicated in the courts of appropriate
jurisdiction in the City of Alexandria, Virginia, United States of America.



 
9

--------------------------------------------------------------------------------

 

This Agreement supersedes all prior communications or understandings between
Distributor and SonicWALL and constitutes the entire agreement between the
parties with respect to the matters covered herein. The headings provided in
this Agreement are for convenience only and shall not be used in interpreting or
construing this Agreement.




ACCEPTED
THIS                                                                ACCEPTED
THIS


18th day of April,
2002                                                        20th day of
December, 2000
SonicWALL.
Inc.                                                                Alternative
Technology, Inc.
COMPANY NAME                                                             COMPANY
NAME


 
 
 
 SIGNATURE                                                                           SIGNATURE


Ronald E Heinz JR.                                               Michael A.
Wallace, CFO
PRINTED
NAME                                                                PRINTED NAME


1160 Bordeaux Drive                                                 7800 East
Iliff
Sunnyvale. CA 94089                                               Denver, CO
80231
ADDRESS                                                                    ADDRESS













 
10

--------------------------------------------------------------------------------

 



ATTACHMENT A


DEFINED AREA (S)
USA




PRODUCTS
SONICWALL PRODUCTS




PRICES
25% off srp

 
 

--------------------------------------------------------------------------------

 

[altechpricelist.jpg]